In a negligence action to recover damages for injuries to person and property, claimed to have been caused by. the negligent maintenance of a secondary electric wire owned by the defendant, which suddenly fell on a rainy and windy afternoon, and struck the automobile owned by the plaintiff wife, which was being operated by the plaintiff husband, whereupon he suddenly applied the brakes and thereby precipitated her forward, plaintiffs appeal: (1) from a judgment of the Supreme Court, Dutchess County, entered July 3, 1956, upon the jury’s verdict in favor of the defendant, after trial; and (2) from an order of said court,-dated July 19, 1956, denying plaintiffs’ motion to set aside the verdict and for a new trial. Judgment and order affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.